


110 HR 5786 IH: Homefront Heroes Tax Relief Act of

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5786
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for care packages provided for soldiers in combat
		  zones.
	
	
		1.Short titleThis Act may be cited as the
			 Homefront Heroes Tax Relief Act of
			 2008.
		2.Deduction for care
			 packages for members of Armed Forces in a combat zone
			(a)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225, and by
			 inserting after section 223 the following new section:
				
					224.Care packages
				for members of Armed Forces in a combat zone
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction for the taxable year an
				amount equal to the qualified care package amount.
						(b)LimitationThe
				amount allowed as a deduction under subsection (a) for the taxable year shall
				not exceed $500.
						(c)Qualified care
				package amountFor purposes of subsection (a), the term
				qualified care package amount means the amount paid or incurred to
				provide a care package for a member of the Armed Forces of the United States
				serving in a combat zone (as defined in section 112(c)(2)) through an
				organization—
							(1)described in
				section 501(c)(3) and exempt from tax under section 501(a),
							(2)organized for a
				purpose which includes supporting members of the Armed Forces of the United
				States, and
							(3)listed on a
				website maintained by the Secretary of Defense.
							(d)Special
				rules
							(1)Related
				personsNo amount shall be taken into account under subsection
				(a) for a care package provided for a related person. For purposes of the
				preceding sentence, the term related person means a person who
				bears a relationship to the taxpayer which would result in a disallowance of
				losses under section 267 or 707(b).
							(2)ReceiptsNo amount shall be taken into account under
				subsection (a) with respect to which the taxpayer has not submitted such
				information as the Secretary determines necessary, including information
				relating to receipts for contents and shipping of care
				packages.
							.
				
			(b)Deduction
			 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting before the last
			 sentence the following new paragraph:
				
					(22)Care packages
				for members of Armed Forces in a combat zoneThe deduction allowed by section
				224.
					.
			(c)Clerical
			 AmendmentsThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. Care packages for members of
				Armed Forces in a combat zone.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
